I would like to congratulate 
Ms. Haya Rashed Al-Khalifa on her election to the 
presidency of the General Assembly at its sixty-first 
session. I am confident that her efforts will ensure a 
successful outcome of this session. I would also like to 
take this opportunity to thank the outgoing President, 
His Excellency Jan Eliasson, with whom the Assembly 
worked over the past 12 months on the successful 
implementation of many of the major reform tasks 
agreed upon at the Summit last year. 
 The theme chosen by the President for this year’s 
session — “Implementing a global partnership for 
development” — strikes at the heart of the challenges 
facing mankind today. It also reflects the Summit’s 
emphasis on the interlinked and mutually reinforcing 
nature of development, peace and security and human 
rights. Sustainable development in the economic, 
social and environmental sphere constitutes a key 
element of the overarching framework of United 
Nations activities. We support that approach and, 
convinced of the ripple effect of development policies 
that benefit all mankind, urge the General Assembly to 
increase its focus on development issues. 
 Poverty eradication and the achievement of the 
Millennium Development Goals (MDGs) are the 
priorities for this decade. In this regard, the Millennium 
Development Goals Report 2006 indicates that certain 
regions of the world have made much less progress 
than others. Extreme poverty remains a daily reality for 
the more than 1 billion people who subsist on less than 
one dollar a day. Whereas Asia leads the way in 
reducing poverty rates, the number of poor people in 
Africa is rising. In terms of per capita income, 18 of 
the 20 poorest countries in the world are in Africa. 
Sub-Saharan Africa has the highest poverty rate in the 
world, and the situation of chronic food insecurity has 
not improved over the past decade. Four fifths of 
armed conflicts occur in Africa and Asia. Clearly, there 
can be no development without security and no 
security without development. 
 The realities of poverty, conflict and insecurity 
are at the root of the phenomenon of mass migration 
from Africa to Europe along the major routes — into 
the Canary Islands and mainland Spain in the eastern 
Mediterranean, and into Malta and Italy in the central 
Mediterranean. 
 Lack of development, security and good 
governance has a direct effect on a country such as 
mine, which, with 1,200 persons per square kilometre, 
is already one of the most densely populated countries 
in the world. In addition, it is a small island State with 
a small population of 400,000. 
 The burden of underdevelopment and lack of 
security in Africa, in particular sub-Saharan Africa, is 
therefore inordinately borne by my country, which is 
suffering real hardship as thousands of illegal migrants 
reach our shores. The 2005 statistics of the Office of 
the United Nations High Commissioner for Refugees 
(UNHCR) rank Malta as the country with the second-
highest number of asylum applications, in contrast to a 
15.6 per cent decrease in asylum applications across 
the rest of the European Union. 
 We urge the United Nations and its agencies to 
address the issue of mass illegal immigration 
holistically and with vigour and urgency. In that 
endeavour, all the countries of world are called upon to 
combat criminal organizations that, across frontiers, 
are taking advantage of the aspirations of human 
beings who have nearly lost all hope. The rule of law 
  
 
06-53329 30 
 
must be respected. International obligations undertaken 
by countries in accordance with public international 
law must be honoured. Ignoring or insufficiently 
addressing the phenomenon of illegal immigration puts 
at risk the hard-won rights of genuine refugees and 
persons who must be protected with humanitarian 
status under international law. 
 I therefore call on the General Assembly and the 
United Nations as a whole — but in particular the 
UNHCR — to lend their full support to those countries 
that, like Malta, have an inherent fragility arising from 
density of population and smallness of territorial size 
in their efforts to combat illegal immigration and 
address the hardships that they experience as countries 
of destination. 
 Malta needs support — including from the 
UNHCR — in the resettlement of refugees and persons 
with humanitarian status. It needs support in 
shouldering the financial burden that it assumes in 
providing for the basic needs of the illegal immigrants 
on its soil. It needs international support in combating 
the criminal organizations that are benefiting 
financially from illegal immigration while putting the 
lives of immigrants at risk. 
 No country can tackle such an overwhelming 
phenomenon on its own. Illegal immigration requires a 
holistic international approach that includes combating 
criminal organizations — particularly in the countries 
of origin and transit — and strengthening border 
control; promoting good governance, economic 
development and the rule of law; resettling refugees 
and persons with humanitarian status; and returning 
illegal immigrants to their countries of origin and 
transit and reintegrating them into society. As part of 
such a holistic approach, we must take into 
consideration the special characteristics of a number of 
particularly vulnerable countries on the routes of 
migration between Africa and Europe, which, as 
countries of destination, are carrying a burden far 
greater than they can bear. 
 This issue was also examined in detail during the 
High-level Dialogue on International Migration and 
Development, which took place last week. Malta, 
which took an active part in the Dialogue, looks 
forward to greater engagement on the part of countries 
of origin, transit and destination. In particular, we look 
forward to the high-level conference on migration of 
the European Union and the African Union, scheduled 
to be held in Tripoli, Libya, before the end of this year. 
Such engagement, which should have the active 
support of international organizations operating in this 
field, would continue the process of “trialogue”, which 
was successfully undertaken at the Rabat Conference 
last July. It could also serve as effective follow-up to 
the recent United Nations Dialogue. 
 In focusing on development issues, we must 
emphasize that development needs to be sustainable, to 
respect the environment and to take into account the 
rights of future generations, children, young people and 
those yet unborn. Development does not mean a free-
for-all attitude towards the exploitation of the Earth’s 
bountiful resources. There must be sustainable 
development that allows our forests to regenerate, our 
air to be pure and our seas to be free of pollution. 
 Climate change and global warming are not 
issues that can be relegated to intellectual exercises. 
Positive political action is required to address the 
problems related to global warming and to prevent an 
exacerbation of the consequences of lack of care for 
the environment. As a number of dramatic experiences 
have already shown, the consequences of lack of 
respect for the planet and its environmental balances 
have been borne in particular by the world’s poor, 
whether in developing or developed economies. A 
concerted effort by all mankind is therefore required in 
this area. The United Nations is the appropriate forum 
for addressing these issues, which affect all countries. 
The fragility of our planet and its ecosystem means that 
all of us have a greater responsibility to act rapidly and 
together. 
 A global partnership for development needs to be 
carried out in peace and stability. However, in today’s 
world, global peace and security are constantly 
threatened by destructive and violent events. In that 
regard, we must pay particular attention to the 
prolonged impasse that has thwarted the work of the 
Conference on Disarmament. That impasse is 
endangering the very multilateral mechanisms that 
were created to foster peace, security and cooperation. 
States members of the Conference have a grave 
responsibility towards all United Nations Member 
States in helping humanity to address the challenges of 
non-proliferation, disarmament and arms control. As 
the Secretary-General stated in his address to the 
Conference on Disarmament last June, “With political 
will, this Conference can reclaim its former mantle and 
generate tangible benefits that could shape the course 
 
 
31 06-53329 
 
of history” (CD/PV.1028, p. 5). That is a challenge for 
us all. 
 Another challenge for us all is to persevere in all 
our efforts to resolve conflicts, even if they seem to 
persist over long periods of time and regardless of the 
number of peace initiatives undertaken by the 
international community. 
 The recent conflict in Lebanon was a tragic 
reminder of how easily a population can slide quickly 
back into a conflict situation. Today, the clouds have 
lifted a little so that new rays of hope can break 
through. We wish that country well. We believe that it 
could serve as a unique laboratory for democratic and 
cultural pluralism within a peaceful society in the 
Middle East. 
 In the same region, a resolution of the Israeli-
Palestinian conflict remains elusive. Fatalism is not an 
option. The international community, through the 
United Nations and other mechanisms such as the 
Quartet, must maintain its concerted and determined 
efforts to find a comprehensive, just and lasting 
solution to this long-festering conflict, which has a 
bearing on all other issues in the Middle East and, 
indeed, in the wider global context. We welcome the 
intense and frank debate that took place last week in 
the Security Council on this issue (see S/PV.5530). 
 The President returned to the Chair. 
 Malta respects and supports the aspirations of the 
Palestinian people to nationhood and dignity, and in 
equal measure respects and supports the aspirations of 
the Israeli people to live in peace within secure 
borders. Those two aspirations are mutually compatible 
and achievable through peaceful and just means. A 
solution can be achieved only through strict and 
abiding respect for the rules and norms of international 
law, including humanitarian law. 
 On the ground, the continuing and increasingly 
deteriorating humanitarian situation of the Palestinian 
people is an intolerable burden on the international 
conscience. We must acknowledge and applaud the 
sterling work being carried out by the Commissioner-
General of the United Nations Relief and Works 
Agency for Palestine Refugees in the Near East 
(UNRWA), Ms. Karen AbuZayd, and all of the 
Agency’s dedicated staff to assist the refugee 
population in no fewer than 58 refugee camps in Gaza, 
the West Bank, Lebanon, Syria and Jordan, where one 
third of Palestinian refugees live. 
 The international community needs to continue to 
strengthen its tools for addressing natural emergencies 
wherever in the world they occur, in a spirit of 
solidarity with nations and human beings. In that 
regard, the decision taken earlier this year — as a 
follow-up to the Summit — on the revitalization and 
upgrading of the Central Emergency Revolving 
Fund — now the Central Emergency Response Fund — 
is an important step forward. In that context, the role of 
the United Nations Office for the Coordination of 
Humanitarian Affairs, under the able leadership of 
Under-Secretary-General Jan Egeland, continues to be 
a crucial mechanism for dealing with the coordination 
needed to strengthen humanitarian responses to natural 
disasters and complex emergencies. 
 The tragic experience of the December 2004 
Indian Ocean earthquake and tsunami galvanized 
efforts to plot the outlines of an international early 
warning system across all oceans. That experience and 
its aftermath, however, show that much still remains to 
be done to respond more rapidly, efficiently and 
effectively to natural disasters and other humanitarian 
emergencies. 
 In this context, I note with great interest the 
valuable work done to date by the Intergovernmental 
Oceanographic Commission’s Intergovernmental 
Coordination Group for the Tsunami Early Warning 
and Mitigation System in the North-Eastern Atlantic, 
the Mediterranean and Connected Seas. Located at the 
centre of the Mediterranean and fully aware of the 
havoc that a tsunami could cause in the basin, Malta 
calls for speeding up the implementation of a 
Mediterranean tsunami early warning and mitigation 
system. This goal needs to be achieved as soon as 
possible. We are prepared to play a proactive role 
together with other States in the region in establishing 
a fully functioning tsunami warning system. 
 In such phenomena, not just regional but full 
global coverage is essential to the success of the 
system. The Assembly should examine what needs to 
be done to achieve this in the shortest time possible. In 
particular, recent tsunami phenomena which were 
smaller but which also claimed lives have shown that 
while it is important for countries to have early 
warning systems that are interlinked, it is equally 
crucial to transmit the early warning received by a 
  
 
06-53329 32 
 
country immediately to people on the beaches and in 
the most vulnerable coastal areas and to have in place 
crisis management mechanisms that can accelerate 
evacuation to safety. This requires the setting of 
international warning-transmission standards across the 
globe, which, if effectively implemented, can save 
lives. 
 Malta believes that this should be a joint task for 
the international community as a whole and calls on 
the international community to consider immediately 
the best means to respond to tsunami experiences with 
appropriate legal and other instruments that address the 
need for standards of transmission of early warnings to 
population in the most vulnerable areas in all the 
countries of the world. The setting of international 
standards for preparing for phenomena such as 
tsunamis can provide countries with an appropriate up-
to-date measuring stick and continuously upgraded 
preparation. 
 The international community needs 
multilateralism. The process of institutional reform is 
another necessary and important component of efforts 
to enhance effective multilateralism. Over the past 
months, some slow progress has been made in 
following up the decisions taken at last year’s World 
Summit in this regard. We are all conscious of the 
efforts that need to continue at this session of the 
General Assembly on various aspects of institutional 
reform, including the most sensitive one, relating to the 
enlargement and reform of the Security Council. That 
matter has gained in urgency; the impasse should be 
broken by flexibility and openness to a search for 
common ground. 
 A new Secretary-General will be taking the reins 
of this Organization in the new year. The person 
elected will need all our encouragement and support to  
 
fulfil the vital and demanding tasks of that unique 
office. To the outgoing Secretary-General, Mr. Kofi 
Annan, we express our immense sense of gratitude and 
admiration for the way in which he has conducted his 
work over the past 10 years and for his total dedication 
to the cause of peace and the international rule of law. 
 The cause of peace and the international rule of 
law are threatened daily by cultural and religious 
incomprehension. An alliance of civilizations, mutual 
respect and tolerance, acceptance of the other and of 
diversity, peaceful coexistence and cooperation and 
dialogue and education are the means which the 
international community has at its disposal to 
counteract the ugly phenomena of extremism and 
fanaticism. We cannot ignore this threat to peace and 
stability, a threat that is compounded by poverty and 
mass migration. We must further strengthen 
multilateralism as a means of world governance. 
 In this context, we need to keep in mind the 
general without losing sight of the specific. The United 
Nations must remain the focus of the debate on this 
issue and needs to continue to engage with the world 
media to spread the message and spirit of fraternity in a 
world where large or small does not count. Equally, 
experience has amply illustrated that small countries, 
just as large ones, are essential to global security, 
cultural interchange and respect and tolerance for 
diversity. 
 As a Mediterranean State, as a member of the 
European Union, as current Chair-in-Office of the 
Commonwealth and, generally, as a member of the 
international community of States, Malta is determined 
to continue to make a contribution in all those 
forums — and in this forum — towards the interests of 
peace, justice and the rule of international law in the 
world today and in the future. 